              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                 CIVIL CASE NO. 4:94-cr-00044-MR-10


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )               ORDER
                                )
FREDERICK MAURICE DURHAM,       )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Suspend Briefing Order [Doc. 716].

      The Defendant, through counsel, moves to suspend the briefing order

in this case pending receipt of transcripts requested from the Clerk’s office.

The Government does not oppose the Defendant’s Motion. For good cause

shown, the Motion will be granted.

      IT IS, THEREFORE, ORDERED that the Defendant’s Unopposed

Motion to Suspend Briefing Order [Doc. 716] is GRANTED, and the briefing

order in this case [Doc. 715] is hereby SUSPENDED pending the

Defendant’s receipt of transcripts requested from the Clerk’s Office. The

Defendant shall notify the Court promptly when the requested transcripts are

received.


       Case 4:94-cr-00044-MR Document 717 Filed 01/04/21 Page 1 of 2
                         Signed: January 4, 2021
IT IS SO ORDERED.




                                 2



 Case 4:94-cr-00044-MR Document 717 Filed 01/04/21 Page 2 of 2
